Title: From Alexander Hamilton to Samuel Eddins, 30 September 1799
From: Hamilton, Alexander
To: Eddins, Samuel


          
            Sir,
            New York Sepr. 30th. 1799
          
          I have received your letter of the twenty third of this month. Orders have been already transmitted to you to march to Bristol on the Delaware, which I am glad to observe will comport with your own wishes.
          Cadets will be commanded by the Commissioned officers, but will have authority over the non commissioned.
          With respect to their command over one another that will depend upon circumstances to be hereafter considered—
          With consideration I am, Sir
        